SOM te
ty PR

Case 1:19-cv-09584-GBD Document 49 Filed: ( Oazieee Page lofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee eee ee eee ee ee ee eee eee eee XL
EDDYSTONE RAIL COMPANY, LLC,
Plaintiff,
ORDER
-against- 19 Civ. 9584 (GBD)

BANK OF AMERICA, N.A. et al., .

Defendants. :
vee eee x

GEORGE B. DANIELS, United States District Judge:
The June 9, 2020 oral argument is cancelled. Plaintiff's motion to remand, (ECF No. 37),

will be decided on submission without oral argument.

Dated: New York, New York SO ORDERED.
April 27, 2020 ¢

ae We, & a iQ Si. by
GEORGE B. DANIELS
United States District Judge

nn

 

 
